Citation Nr: 1331473	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  08-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating for lumbosacral strain in excess of 10 percent prior to January 28, 2008.

2.  Entitlement to a disability rating for lumbosacral strain with herniation at L5-S1 in excess of 20 percent from January 29, 2008, to March 24, 2008.

3.  Entitlement to a disability rating for lumbosacral strain with herniation at L5-S1 in excess of 40 percent from September 1, 2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to October 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 RO decision, which denied a disability rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain.  

The RO by a March 2008 rating action granted a separate 10 percent disability evaluation for right lower extremity radiculopathy.  Then, in an April 2008 rating action it granted an increased evaluation for the back disability to 20 percent effective from January 29, 2008.  The RO by a July 2008 rating action granted a temporary 100 percent disability based on post-surgical convalescence pursuant to 38 C.F.R. § 4.30, for the interval from March 25, 2008, through June 30, 2008, based on posterior discectomy and spinal fusion performed in March 2008.  Also by that July 2008 rating, the Veteran's service-connected lumbosacral disability was assigned a 40 percent evaluation following expiration of that convalescent period.  However, by an April 2009 rating action the RO extended the post-surgical 100 percent convalescent rating for the service-connected lumbosacral disability through August 31, 2008, with the 40 percent post-convalescent schedular rating for the low back disability assigned effective September 1, 2008. 

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in October 2009; a transcript of that hearing is in the claims file and has been reviewed. 

The Board remanded the appeal in September 2011 for further evidentiary and procedural development.  Such development having been accomplished, the matter has been returned to the Board for further appellate review.  Furthermore, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In the Board's remand, the question of the appropriate rating for the Veteran's service-connected mood disorder with depression was referred to the RO for appropriate consideration.  It is unclear whether any action has been taken on this matter so it is once again referred for appropriate action to the Agency of Original Jurisdiction (AOJ).  

In a November 2012 decision, the RO granted a total disability rating based upon individual unemployability due to service-connected disabilities; based on an acknowledgement that the Veteran is no longer employed.  He has not, however, alleged that he is unemployable solely on account of his service connected lower back disability, rather it is the combination of his multiple service connected disabilities which render him unemployable, and therefore the Board finds that Rice is not implicated in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board must also note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  In doing so, it was noted that a number of VA treatment records were posted to the virtual file in September 2013.  There was no supplemental statement of the case issued following the posting of the records and the Veteran has not explicitly waived AOJ review of these records.  However, a review of the posted records reveals that they are entirely duplicative of evidence already in the file, or they do not address the Veteran's back disability.  As such, a waiver is not required.  Moreover, even if a waiver were felt to be necessary, in a signed February 2012 statement, the Veteran indicated that if additional evidence was obtained in the future he waived his right to have his case remanded and asked that the Board consider the new evidence and proceed with the adjudication of his appeal.


FINDINGS OF FACT

1.  Prior to his March 2008 surgery consisting of an L5-S1 fusion and discectomy, the Veteran's range of lumbar spine flexion was never shown to be functionally limited by factors including pain to any less than 65 degrees, with a combined range of thoracolumbar spine motion of 170 degrees.  Additionally, the Veteran was not shown to have been prescribed bed rest for more than a week during this time.  Finally, the Veteran was not shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour prior to March 2008.

2.  Subsequent to the March 2008 surgery, the Veteran had two separate range of motion evaluations, in February 2009 and again in October 2011, where his forward flexion of the thoracolumbar spine was measured at 30 degrees or less; but it has not been shown that he has spinal ankylosis, and bed rest has not been shown to have been prescribed for at least six weeks during any twelve month period.


CONCLUSIONS OF LAW

1.  A disability rating for lumbosacral strain in excess of 10 percent prior to January 28, 2008, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 5237 (2013).

2.  A disability rating for lumbosacral strain with herniation at L5-S1 in excess of 20 percent from January 29, 2008, to March 24, 2008, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 5243 (2013).

3.  A disability rating for lumbosacral strain with herniation at L5-S1 in excess of 40 percent from September 1, 2008, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends his service-connected back problems cause daily pain and reduced functioning to the point where he cannot do the activities he used to do.  He asserts that higher disability ratings are warranted throughout the entire period of the appeal.  

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This required information was provided in a letter mailed to him in March 2007, prior to the initial adjudication of the claims at issue.  As such, the duty to notify has been met with regards to both timing and content.

With regard to the VA examination report which is of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still 'entitled to assume' the competency of a VA examiner and the adequacy of a VA opinion without 'demonstrating why the medical examiners' reports were competent and sufficiently informed'); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

The Board finds that the VA joints examinations obtained in this case are adequate to evaluate the Veteran's increased rating claim.  The examination reports were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that the VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

VA medical records, service treatment records, private medical records, worker's compensation records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claim.  The Veteran has presented written statements and provided sworn hearing testimony in support of his claim.  He was also offered the opportunity to testify at a hearing before the Board, but he declined. 

All relevant records and contentions have been carefully reviewed, including all records contained in the Veteran's physical paper file and in his virtual VA electronic file.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matter decided herein.




Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his Virtual VA file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

Analysis

Historically, service connection for a low back strain was granted by a February 1997 rating decision and made effective from the date of the Veteran's discharge from service.  A noncompensable disability rating was assigned at that time.  The disability rating was increased to 10 percent effective in October 2005 based upon the Veteran's complaints of daily back pain.  He filed the instant claim for an increased disability rating in February 2007.

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Because he has perfected an appeal as to the assignment of the initial rating for anxiety following the initial award of service connection, the VA is required to evaluate all the evidence of record reflecting the period of time between the effective dates of the initial grant of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the initial grant of service connection along with a noncompensable disability rating was assigned effective the day after the Veteran's discharge from service.

Because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating, one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with diagnostic code provisions predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).

Under the governing regulation, degenerative joint disease is and degenerative disc disease can be rated under the General Rating Formula for Diseases and Injuries of the Spine.  A 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent disability rating reflects symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code.

Intervertebral disc syndrome may be evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25  (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  When the incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a disability rating of 20 percent is provided.  When the incapacitating episodes have a total duration of at least one week but less than two weeks during the past twelve months, a disability rating of 10 percent is provided.  38 C.F.R. § 4.71a , Diagnostic Code 5243.

Increased rating earlier than March 2008

Medical records dated in 2006 mostly reflect treatment for other concerns; however, on multiple occasions, the Veteran's gait was observed to be normal.  Chronic low back pain was frequently noted, but his records generally reflect no acute distress.  

In February 2007, the Veteran was noted to be experiencing muscle spasms in his back.  His range of motion was reported to be 80 percent and limited by pain.  It was noted that his gait favored the right side at that time.  X-ray studies were interpreted as showing a "probable bone spur on R", presumably meaning the right side, but without further identification as to exactly where the bone spur was located (a subsequent private treatment record noted that the Veteran had been diagnosed with bone spurs in his feet).  The diagnostic assessment was of right lumbar radiculopathy.  Follow up examination within a week revealed no paraspinal muscle spasm, and no tenderness in the lumbar spine region.  The assessment at that time was of a probable strain in the low back.  A March 2007 primary care note reflects that his back had gotten better.  

An April 2007, the Veteran was seen by a physical therapist at VA.  It was noted that the Veteran had been experiencing chronic back pain that was constant and worsened with standing.  The Veteran ambulated independently with a normal gait.  His range of motion was noted to be limited to 50 percent for flexion and extension, but was within functional limits for all others.  Lower extremity strength and range of motion testing was within normal limits.

The Veteran underwent a VA examination for purposes of compensation in April 2007 at which he reported being able to walk up to a mile, with walking limited by both his back pain and his knee problems.  The examiner described the Veteran as self-sufficient in daily activities, but noted that he was unable participate actively in recreational activities and his driving tolerance was limited.  The Veteran's spine was described as symmetrical; his gait was guarded, and he had a slight left lateral shift in his posture.  On range of motion testing, the Veteran demonstrated forward flexion of the thoracolumbar spine from 0 to 90 degrees, extension from 0 to 30 degrees, left lateral flexion from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, left lateral rotation from 0 to 30 degrees, and right lateral rotation from 0 to 30 degrees.  The examiner noted that forward flexion was limited by pain at 65 degrees, and extension was limited by pain at 15 degrees.  No pain with lateral flexion or rotation was identified.  Additional pain was noted upon repetition, but was not found to further functionally limit the range of motion in the Veteran's back.  No other postural abnormalities were identified.  Sensory, motor, and reflex examinations were normal.  It was reported that the Veteran had missed 3-4 weeks of work on account of his knees and back, but there was no allegation that bed rest was prescribed during this time. The examiner concluded the report with a diagnosis of minimal scoliosis to the right and osteophytosis of L5-S1 level.  

A September 2007 VA treatment report reflects the Veteran's statement that he had been having flare ups with his back for about the previous three months, with the most recent one that week.  He blamed his work at the post office where he had to stand most of the time and lift up to 70 pounds.  

The report of an October 2007 magnetic resonance imaging study was interpreted as showing a large right para central disk protrusion and inferior extrusion resulting in severe stenosis upon the transversing S1 nerve root and mild right neural foraminal encroachment at L5-S1.  The rest of the lumbar levels were described as unremarkable.  

A December 2007 pain management report reflects assessments of lumbar intervertebral disk disorder and lumbosacral radiculitis.  It was planned that the Veteran would undergo a right L5 transforaminal epidural steroid injection.

A January 29, 2008 VA neurosurgical consultation note reflects that the VA physician was provided with a copy of the October 2007 magnetic resonance imaging study and also performed a clinical examination.  The Veteran reported that he was having pain management in the form of steroid injections in his back from a private care provider, and that he had gotten some improvement from the shots.  He denied having bowel or bladder dysfunction, leg weakness, or changes in sensation.  Upon examination he was noted to ambulate with a slight limp.  He had "good" range of back motion, with no tenderness to palpation over the spine.  There was mild tenderness in the paraspinal region.  Neurologic testing showed no weakness or sensory changes, but straight leg raising was positive on the right side.

A January 29, 2008 treatment record from the Veteran's private doctor prescribed bed rest for three days.  The doctor subsequently recommended that the Veteran stay home from work the entire month of February due to his low back pain.  The report of a workman's compensation examination performed in February 2008 reflects an assessment of chronic low back pain secondary to a herniated disc requiring epidural injections, medication, and reduction or avoidance of activities such as prolonged standing, repetitive bending or twisting, and squatting.  In a form completed for the Department of Labor, the Veteran's doctor recommended that he should reduce his work schedule for approximately three months.  It was thought that the Veteran would be intermittently incapacitated for two to three weeks.

The Veteran had back surgery in March 2008.  The pre-surgical reports reflect the findings above, along with the assessment that the Veteran was a good candidate for surgery because he had tried pain-killing medication, steroid injections, and physical therapy, without good result.  The surgery itself consisted of a L5-S1 anterior fusion and a posterior discectomy, posterior fusion with a plate and screw fixation.  A "large free extrusion" near the S1 nerve root was removed as well.  An April 2008 post-surgical visit reflects that his strength, sensation and reflexes were normal.  He was walking comfortably and independently.  His back and leg pain were described as markedly improved with no major complaints.  X-ray studies showed the proper placement of the surgical implants.  

The Veteran essentially contends that a disability rating in excess of 10 percent is warranted prior to January 2008, and that a disability rating in excess of 20 percent is warranted from January 2008 to March 2008.  

Initially, the Board notes that the only information about the Veteran's lumbar spine range of motion prior to March 2008 are the April 2007 VA examination report and the January 2008 neurosurgical report indicating that he had good range of back motion, as well as two physical therapy reports in February and April 2007 asserting that the Veteran's range of motion was 80 percent and then 50 percent respectively.  The Board notes, however, that the January 2008 consultation was dated shortly after the Veteran's first steroid injection.  Moreover, without actually quantifying the Veteran's limitation of motion, it is unclear what limited to 50 percent means.  Moreover, it is noted that the VA examination was also conducted in April 2007 and showed significant limitation of motion, but not so significant as to warrant a rating in excess of 10 percent.  This suggestion of the range of motion in the Veteran's back being limited to 50 percent does not warrant a separate staged rating, as it does not appear that the Veteran's range of motion changed significantly between the physical therapy session and his VA examination (both of which were conducted in April 2007).  

Regardless, the April 2007 examination report is considered to provide the best and most detailed evidence regarding the range of motion in the Veteran's low back during the time period prior to the surgery.  The range of motion results from the examination fit squarely into the criteria for the award of a 10 percent disability rating under the General Rating Formula for Diseases and Injuries of the Spine as the Veteran demonstrated forward flexion limited by pain to 65 degrees, and a combined range of thoracolumbar spine motion exceeding 170 degrees.  A higher disability rating on this basis is thus not warranted prior to the Veteran's March 2008 surgery as the range of motion was not shown to reach even the level required for a 20 percent rating during this period.

In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran has consistently complained of back pain, but it has not been shown that this pain functionally limited the range of motion in his back to the degree that a higher rating would be warranted based on limitation of motion.  As noted, the examiner in April 2007 observed that the Veteran demonstrated forward flexion from 0 to 90 degrees.  The examiner found that this range of motion was functionally limited by pain to 65 degrees.  But 65 degrees exceeds the 60 degree limit for a 20 percent rating.  Likewise, extension was limited to 15 degrees by pain, but no other range of motions were found to be further diminished by functional limitation.  As such, the combined range of motion also greatly exceeded the 170 degree limit for a higher rating.  Accordingly, the Board does not find that the Veteran's range of motion is so functionally limited so as to warrant a rating in excess of 10 percent prior to March 2008.  
 
To the extent that the Veteran experiences pain throughout his range of motion, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  In this case, it was not shown to do so beyond the functional limitations expressed in the examination report and discussed above.  Additionally, there is no suggestion that the Veteran has ankylosis in his spine. 
 
A rating in excess of 10 percent could also be provided if it was shown that the Veteran's back disability caused muscle spasm or guarding that was severe enough to result in an abnormality spinal contour or an abnormality gait.  Here, prior to January 29, 2008, this was not shown.  It is true that the Veteran did on occasion experience muscle spasms, but it was not shown, nor even alleged, that the muscle spasms caused an abnormal spinal contour.  For example, at the Veteran's April 2007 VA examination, his spine was described as symmetrical.  The Veteran did on occasion have an abnormal gait, but this was not specifically attributed to his back disability, as the Veteran also experienced knee problems and had flat feet with a bone spur.  As such, the Board does not believe that a rating in excess of 10 percent is warranted on this basis. 

Careful review of the April 2008 RO decision which increased the Veteran's low back disability rating to 20 percent as of January 29, 2008, shows that the rating was assigned not under the provisions of the General Rating Formula for Diseases and Injuries of the Spine, but under the provisions of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The RO interpreted the Veteran's physician's orders to stay home from work as indicating an incapacitating episode lasting for four weeks, and assigned a 20 percent disability rating on this basis.  Upon review, the Board is empathetic to the RO's desire to give the Veteran a higher disability rating to compensate his obvious pain during the two months prior to his surgery, but the Board cannot view applying the provisions of the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as a legally-correct route to this end.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes requires actual bedrest to be prescribed for treatment of a spinal disc problem.  The Veteran, by contrast, was simply recommended to stay away from his physically-demanding job which according to his own description involved standing, lifting, and twisting.  There is only one record showing bed rest being prescribed, but even then, the bed rest was only prescribed for three days.  There is no indication that he was actually prescribed bed rest for any more of the four weeks.  It is not, however, the responsibility or the desire of the Board to recommend reduction of this rating.  Furthermore, given the situation of the Veteran's obvious pain, caused by a herniated disc with a relatively-sizeable loose bone fragment, the RO's award of 20 percent can be viewed as equitably responsible, if not legally accurate.  However, as described, there is no showing of prescribed bed rest for at least two weeks prior to January 29, 2008, and no showing of at least four weeks prior to March 25, 2008.

Following a longitudinal review of the evidence of record pertaining to the Veteran's back between February 2006 and March 2008, the Board holds that the preponderance of the evidence is against the award of disability ratings in excess of those assigned during this time period.  Because the Veteran does not meet the regulatory criteria for a higher disability rating under the provisions of the General Rating Formula for Diseases and Injuries of the Spine, a higher disability rating is not appropriate.  

September 2008 to the present

As set forth above, because the Veteran received a temporary total disability rating following the surgery, his schedular disability rating for this time period is not at issue here.  The 40 percent disability rating currently in effect was assigned under the General Rating Formula for Diseases and Injuries of the Spine based upon post-surgical range of motion testing performed during a VA examination in May 2008.  

Physical therapy treatment reports between August 2008 and November 2008 reflect continued low back pain despite exercises for strength and flexibility.  

Chiropractic treatment reports in 2009 reflect the Veteran's complaints of difficulty sleeping due to back and knee pain, along with limitation of activity such as not being able to attend church and engage in activities with his grandson, as he would have liked.  Chiropractic back motion measurements in February 2009 revealed lumbar flexion of 26 degrees and extension of 26 degrees.  The diagnosis was of lumbar disc displacement.  Chiropractic range of motion measurement in April 2009 showed lumbar flexion of 40 degrees, and extension of 24 degrees.  Again the diagnosis was of lumbar disc displacement.

During the October 2009 RO hearing, the Veteran testified that since his back surgery, he had received VA treatment and private medical care.  He stated that he was not longer able to go dancing or to the movies with his wife, and that he hired someone to cut the grass in his lawn, because he could no longer mow the lawn.  He stated he needed sleeping pills to sleep, and that walking and standing to get groceries was difficult.  His wife testified that he avoided doing things with his grandchildren, and was not the same man he used to be.  

In November 2009, the Veteran provided a letter from his doctor excusing him from work for a month.

A VA examination was conducted in January 2010.  At that time the Veteran described his back pain as a tight ache, 7 out of 10 in intensity.  He stated that the radiation to his right leg and weakness in his right leg had improved following the March 2008 surgery.  He reported no incapacitating episodes of back pain during the prior year.  The examiner assessed that the Veteran's low back disability had no effect upon his usual daily activities or driving or recreational walking, but that he would not be able to function in his prior job with the post office due to repetitive bending, stooping over, chasing mail, carrying heavy boxes, and loading and unloading trucks.  The Veteran had a normal posture and gait.  His gait and posture were normal and his gait was not antalgic.  His movements were supple with no pain expression.  He was able to take his own shoes off.  Range of lumbar spine motion measurements showed flexion from 0 to 70 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees on both sides, and rotation from 0 to 30 degrees on both sides.  Repetitive forward flexion did not decrease range of motion or function.  The Veteran reported pain at the end of flexion.  The examiner rendered a diagnosis of lumbosacral strain with herniation at L5-S1 status post surgery with fusion, and commented that the Veteran therefore had no more herniation following the surgical fusion.  Neurologic testing was also conducted.  Deep tendon reflexes were normal in the lower extremities, but were slightly weaker at the right patella than on the left.  Achilles tendon reflexes were normal, sensation was normal, balance and coordination was normal, and strength was normal.

Another VA examination was conducted in October 2011 pursuant to the Board remand.  The examiner rendered a diagnosis of a herniated nucleus pulposus with surgical repair and fusion in 2008.  Based upon review of the above-summarized medical records, the examiner stated that the Veteran's herniated disc had developed in 2008 without evidence of any previous degenerative disc disease, thus indicating an acute change.  Range of motion measurements reflected flexion to 30 degrees without objective evidence of pain on motion.  Extension was to 15 degrees without objective evidence of pain on motion.  Right and left lateral flexion, and right and left rotation were to 30 degrees without objective evidence of painful motion.  Repeated testing revealed greater extension, to 20 degrees, and otherwise the same results for flexion, lateral flexion, and rotation.  Although the Veteran was noted to have localized tenderness or pain to palpation of the lumbar spine, no muscle spasm or guarding was present upon examination.  There were no neurologic abnormalities related to the Veteran's back disability such as bowel or bladder problems.  The examiner specified that the Veteran had intervertebral disc syndrome but that there had been no incapacitating episodes during the prior year.  The examiner noted that the Veteran occasionally used a brace for walking.  The examiner also noted that lumbar spine arthritis was confirmed by imaging studies.  
 
Applying these criteria to the facts of the Veteran's case, the Board concludes that a disability rating greater than 40 percent is not supported by the evidence.  As noted to obtain a schedular rating in excess of 40 percent for a back disability, it must be shown that ankylosis is present, which has not been shown by any of the medical evidence of record or even alleged by the Veteran.

Alternatively, it must be shown that bed rest was prescribed for at least six weeks in a twelve month period.  This too has not been shown.  None of the Veteran's medical records indicate that he has been prescribed bed rest on account of his back problems since September 2008, and he does not contend such.  Although the Veteran intentionally limits his activities to avoid back pain, this is not the specific type of incapacitation envisioned by the drafters of the binding regulation set forth above.  The Veteran has been excused from work for extended periods of time, but again, that has been on account of lifting restrictions and not because bed rest was prescribed.  As such, a rating in excess of 40 percent is not warranted for incapacitating episodes of intervertebral disc syndrome. 

As noted above, a separate 10 percent disability evaluation for right lower extremity radiculopathy service connection for bilateral lower peripheral neuropathy has been granted.  The Veteran has not challenged the disability rating assigned to his right leg radiculopathy, and this portion of the Veteran's low back disability is not before the Board here.  Thus, a separate disability rating for neurologic abnormalities has already been assigned in this case and will be discussed no further herein.  

In sum, it can reasonably be said that the Veteran's overall impairment appears to be more nearly analogous to the criteria for the 40 percent disability rating subsequent to his back surgery.  

The Veteran's contentions that the amount of pain he experiences is more significant than is reflected by the staged disability ratings throughout the appeal period are acknowledged.  Although the Board is sympathetic to this argument, the Board is bound by the provisions of the law and regulations, including the requirement that the formula must be applied regardless of symptoms including pain.  The intention of the drafters of the General Rating Formula is clear that his pain is already encompassed in the disability rating assigned based upon the more objective standards embodied in the General Rating Formula.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011). 

The Board recognizes the Veteran's limitations due to his service-connected back disability.  It is clear that he is limited in his activities due to back pain.  While the Board is sympathetic to this situation and the Veteran's frustration with it, there is no basis under law for the assignment of disability ratings in excess of those already assigned for his service-connected lumbar spine arthritis with degenerative disc disease.  The preponderance of the evidence is against the claim and the appeal for a higher schedular rating is denied. 

Extraschedular consideration

In evaluating the Veteran's claim for a higher disability rating for his lumbar spine disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60   (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's degenerative disease of the lumbar spine with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Veteran's primary complaint regarding his back is pain, which is specifically contemplated by the schedular ratings that have been assigned; the schedular rating criteria have also contemplated incapacitating episodes, limitation of motion and overall functional impairment.  The Board therefore agrees with the RO that referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

A disability rating for lumbosacral strain in excess of 10 percent prior to January 29, 2008 is denied.

A disability rating for lumbosacral strain with herniation at L5-S1 in excess of 20 percent from January 29, 2008, to March 24, 2008, is denied.

A disability rating for lumbosacral strain with herniation at L5-S1 in excess of 40 percent from September 1, 2008, is denied.


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


